Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 1 of 33 Page ID #:1
                                                                                    Fi~FD         --
                                                                       CLERK. I.I.S, D':~i;!r7 COiJ';



               ~   •   1

                                                                                 l~i:~ i      ~         4




             Ryan McCoy                              g ~~~►~ ~ s                           (~ ~S,c
                           PLAINTIFF

                VS                                COMPLAINT FOR
DAMAGES
         Michael Noak
         Jessica Casey &
           Juliet Smalls

                        DEFENDANTS



          COMPLAINT ABOUT FRAUD, MISREFRESENTATION

 NOW COME plaintiff Ryan McCoy by and through their attorney, complaining of
               Defendants, respectfully allege as follows:


                           GENERAL ELEGATIONS:
                                                              ~a- 3a- l~

    1. Plaintiff Ryan McCoy ("Plaintiff"), at all relevant times mentione herein
       and currently, resides in the County of Los Angeles, State of California and
       he is suing under fraudulent and misrepresentation act.
    2. Plaintiff Ryan McCoy is informed and believes, and based thereon alleges
       that Defendant is who at all relevant times mentioned herein and currently,
       resides in the County of Los Angeles, State of California, and who caused
       injuries and damages to the Plaintiff in the County of Loy Angeles, State of
       California.
    3. Plaintiff Ryan McCoy is informed and believes, and based thereon alleges
       that Defendants Michael Noak &Jessica Casey &Juliet Smalls who at




                                                                                                  \~~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 2 of 33 Page ID #:2



      all relevant times mentioned herein and currently, resides in the County of
      Los Angeles, State of California, and who caused injuries and damages to
      the Plaintiff in the County ofLos Angeles, State of California.
   4. Venue properly lies in this county in that all Defendants reside in this county
      and that the conduct described herein was committed in this county.
   5. All defendant's names and capacities, whether individual, corporate,
      partnership, associate or otherwise, of Defendants sued herein as Michael
      Noak &Jessica Casey &Juliet Smalls 1 through Ryan McCgy,inclusive,
      are currently unknown to Plaintiff, who therefore sue said Defendants by
      such fictitious names. Plaintiff is informed and believes, and based thereon
      alleges, that each ofthe Defendants designated herein as a Michael Noak &
      Jessica Casey &Juliet Smalls are legally responsible in some manner for the
      events and happenings referred to herein, and caused injury and damage
      proximately thereby to Plaintiff as hereinafter alleged. Plaintiff will seek
      leave of court to amend this Complaint to show the all defendant's names
      and capacities ofthe Defendants designated herein as Michael Noak &
      Jessica Casey &Juliet Smalls, Whenever in this complaint reference is made
      to "Defendants," such allegation shall be deemed to mean the acts of
      Defendants acting individually,jointly, and severally.
   6. Except as hereinafter specifically described, Defendants and each ofthem,
      are and were the co-conspirators, ciders, abettors, agents, and employees of
      the other Defendants, and in acting as described herein were acting within
      the conspiracy or the scope oftheir authority or employment as agents and
      employees thereof, and with the permission and consent ofthe other
      Defendants.
   7. This case arises out ofinjuries suffered by Plaintiff Ryan McCoy after he
      defrauded by the defendants and scammed out of roughly $1 l OK from
      defendant Michael Eugene Noak aka Brother Polight, and his lst wife
      Juliet Natoya Small alca Amunette and his 2nd wife Jessica Casey aka
      Ra-et.
   $. Plaintiff Ryan McCoy invested his father insurance money in brother
       polight financial mentorship for nine streams ofincome plus a real estate
      trust also known as the "celebrity" mentorships which he claims to give to
      P. Diddy, Serena Williams, Floyd Mayweather. Etc.




                                                                                        Z~`~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 3 of 33 Page ID #:3



   9. Plaintiff Ryan McCoy received the money from his father life insurance
      and want to settle his life, build his own house (because he has suffered a lot
      due to loneliness and homelessness)for better future.
   lO.Plaintiff Ryan McCoy was not aware with fraudulent acts that why the
      defendant Michael Noak &Jessica Casey 8z Juliet Smalls and his family
      scammed him and took great advantage of his innocence,ignorance and
      loneliness.
   11.Plaintiff Ryan McCoy lived with them 3 months and the defendants
      Michael Noak &Jessica Casey 8z Juliet Smalls and his family used his
      money for their luxuries life style, food, clothes, his music productions.
   12.Plaintiff Ryan McCoy invested all his money with good faith, but all the
      defendants were using him for their comfort.
   13.Plaintiff Ryan McCoy trusted the defendant because he promised that he
      will give him a fair amount after investing money.(All the evidences will
      be provided)
   14. Plaintiff Ryan McCoy tried to signing the papers for investment but the
      defendant Michael Noal~ &Jessica Casey &Juliet Smalls didn't do this
      because he was using him by the plan.
   15. Plaintiff Ryan McCoy asked the defendant about the invested money and
      his shares as per promised but the defendant didn't give him a positive
      response. After using plaintiffs' money the defendant kicked him out with
      empty pockets.
   16.Plaintiff Ryan McCoy was not awell-established person. He was homeless
      and used to live alone, so the defendant took advantage of his weak points
      and used plaintiffs' father's insurance for his benefits. Defendants Michael
      Noak &Jessica Casey &Juliet Smalls promised to the plaintiff that he
      would give him a fair share, but he scammed and kicked him out
      fraudulently.
   17.Defendant Ryan McCoy give the plaintiff emotional and mental stress
      throughout the time-period because defendant didn't sign a contract and
      forced the plaintiff to trust him.
   18.Plaintiff Ryan McCoy believed his fake promises and consoling behavior.
      After all the fraudulent, now plaintiff has no money to survive.

                          19. FIRST CAUSE OF ACTION:




                                                                                        ,~ ~ ~1
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 4 of 33 Page ID #:4



    20.Fraud, misrepresentation under code of civil procedure § 338,33 U.S.
       Code § 931. Penalty for misrepresentation

    21. Plaintiff Ryan McCoy invested his money with the defendant in his
       business with good faith because he wanted to build up his career and settled
       future family life, but the defendant scammed him and used his money with
       his wives for their comfort through luxuries living style, expensive clothes,
       dinners, gas bills and luxuries cars rents.
   (a) Felony; fine; imprisonment
         (1) Any claimant or representative of a claimant who knowingly and willfully makes
               a false statement or representation for obtaining a benefit or payment under this
               chapter shall be guilty of a felony, and on conviction thereof shall be punished by
               a fine not to exceed $10,000, by imprisonment not to exceed five yeazs, or by
               both.
         (2) The United States attorney for the district in which the injury is alleged to have
               occurred shall make every reasonable effort to promptly investigate each
               complaint made under this subsection.
   (b) List of persons disqualified from representing claimants
         (1) No representation fee of a claimant's representative shall be approved by the
               deputy commissioner, an administrative law judge, the Board, or a court pursuant
               to section 928 ofthis title, if the claimant's representative is on the list of
               individuals who are disqualified from representing claimants under this chapter
                maintained by the Secretary pursuant to paragraph(2)of this subsection.

    ~2)

          (A) The Secretary shall annually prepare a list ofthose individuals in each
              compensarion district who have represented claimants for a fee in cases under
              this chapter and who aze not authorized to represent claimants. The names of
              individuals contained on the list required under this suhpazagraph shall be made
              available to employees and employers in each compensation district through
              posting and in such other forms as the Secretary may prescribe.
          (B) Individuals shall be included on the list ofthose not authorized to represent
              claimants under this chapter ifthe Secretary determines under this section, in
              accordance with the procedure provided in subsection (j) of section 907 of this
              title, that such individual—
                   (i)      has been convicted (without regard to pending appeal) of any crime
                            in connection with the representation of a claimant under this chapter
                            or any workers' compensation statute;
                  (ii)      has engaged in fraud in connection with the presentation ofa claim
                            under this or any w~arkers''compensation statute, including, but not



                                                                                                     ~ ,,~~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 5 of 33 Page ID #:5



                        limited to, knowingly making false representations, concealing or
                        attempting to conceal material facts with respect to a claim, or
                        soliciting or otherwise procuring false testimony;
                (iii) has been prohibited from representing claimants before any other
                         workers' compensation agency for reasons of professional
                         misconduct which are similar in nature to those which would be
                         grounds for disqualification under this paragraph; or
                                                                                         r which
                 (iv) has accepted fees for representing claimants under this chapte
                         were not approved, or which were in excess ofthe amount approved
                         pursuant to section 928 ofthis title.
                                                                                  required to
         (C) Notwithstanding subparagraph(B), no individual who is on the list
                                                                                     ited from
             be maintained by the Secretary pursuant to this section shall be prohib
                                                                                     nt who is a
             presenting his or her claim or from representing without fee, a claima
             spouse, mother,father, sister, brother, or child of such individual.
                                                                                  not less than
         (D) A determination under subparagraph(A)shall remain in effect for
                                                                                      that there
             three years and until the Secretary finds and gives notice to the public
                                                                                          r.
             is reasonable assurance that the basis for the determination will not reoccu
                                                                                   entative
         (2) No employee shall be liable to pay a representation fee to any repres
                                                                                       aph.
             whose fee has been disallowed by reason ofthe operation ofthis paragr
                                                                                ary to carry out
         (3) The Secretary sha11 issue such rules and regulations as are necess
               this section.
                                                                               ts
   (c) False statements or representation to reduce, deny, or terminate benefi
                                                                             ized agent, or an
       A person including, but not limited to, an employer, his duly author
                                                                               a false statement or
       employee of an insurance carrier who knowingly and willfully makes
                                                                                   ts to an injured
       representation for the purpose ofreducing, denying, or terminating benefi
                                                                         if     injury results in
       employee, or his dependents pursuant to section 909 ofthis title the
                                                                            sonment not to exceed
       death, shall be punished by a fine not to exceed $10,000, by impri
       five years, or by both.
                                                                                    28,1984,98
      (Mar. 4,1927,ch. 509,§ 31,44 Stat. 1439; Pub. L.98-426,§ 19, Sept.
       Stat. 1650.)

        Facts:
                                                                                      er the
        Under Code of Civil Procedure § 338, a defrauded person has 3 years—aft
                                                                                      otherwise, the
        occurrence ofthe fraudto file a civil action against the defrauding party;
                                                                                  statute of
        defrauded person will be barred from any recovery under California's
        limitations.
                                                                                    as delayed
        Nonetheless, California law has an exception to the 3-year rule, known
        discovery rule. Under this exception,
                                                                                         3 years after
        T'he injtued party may bring an action based on fraud or mistake more than
                                                                                   er the facts, and
        the transaction if the party is able to show that he or she did not discov




                                                                                                         ~ a~ t'~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 6 of 33 Page ID #:6



      could not with reasonable diligence have discovered them, prior to 3 years before the
      action.(5 Witkin, Cal. Proc. 5th(2008)Plead,§ 929, p. 344.}
      Furthermore, the defrauded party has "the burden of...proving that[he or she] did not
      make the discovery until within three years prior to the filing of[the] complaint."
     (Samuels v. M~(1999)22 Cal.4th 1, 14 [internal citation omitted].)"[I]t is blackletter
      law that the statute of lunitations commences to run after one has knowledge of facts
      sufficient to make a reasonably prudent person suspicious of fraud, thus putting him on
      inquiry:"(Sun'n Sand,Inc. v. United California Bank(1978)21 Ca13d 671, 701.)

      Moreover, a plaintiff need not be aware ofthe specific `facts' necessary to establish the
      claim.(Jolly v. Eli Lilly & Co.(1988)44 Cal.3d 1103, 1111-1112; see also Fox v.
      Ethicon Endo—Surgery, Inc.(2005)35 Ca1.4th 797, 807,["[W]e looks to whether the
      plaintiffs have reason to at least suspect that a type of wrongdoing has injured them."])
      Instead, a plaintiff must show that, once on notice, he or she "took adequate steps then to
      investigate the matter."(Jolly v. Eli Lilly & Co., supra,44 Ca1.3d at p. 1112.)"Once the
      plaintiff has a suspicion of wrongdoing, and therefore an incentive to sue, she must
      decide whether to file suit or sit on her rights."(Id., at pp. 1111-1112.)"So long as a
      suspicion exists, it is clear that the plaintiff must go find the facts; she cannot wait for the
      facts to find her."(Id.) Moreover, subjective suspicion is not required.(Mangini v.
      Aerojet-General Corp.(1991)230 Cal. App.3d 1125, 1150.)

      Therefore, the day tine defrauded party has "reasonable cause to suspect wrongdoing" is
      when the 3year mark begins, regardless of whether he or she knew the "particulars" of
      the fraud claim.(Kline v. Turner(2001)87 Cal.App.4th 1369, 1374.) Also,"ignorance
      concerning the specific causes of action arising from the wrong" is not a defense.(Id.)
      Thus,"rather than examining whether the plaintiffs suspect facts supporting each specific
      legal element of a particular cause of action,[Courts] look to whether the plaintiffs have
      reason to at least suspect that a type of wrongdoing has injured them."(Cypress
      Semiconductor Corp. v. Superior Court(2008) 163 Ca1.App.4th 575, 586.) V~rong and
      wrongdoing in this context are understood in their lay and not legal senses.(Id.)

      Miller v. Bechtel Corp.(1983)33 Cal.3d 868, the California Supreme Court held that
      plaintiff's fraud claim was timed barred, even though she filed suit soon after she
      "discovered" facts establishing that her former husband nad concealed the true worth of
      his assets during dissolution negotiations.(Id.) When the plaintiff was signing the
      dissolution agreement,the plaintiff and her attorney had doubts as to the actual value of
      her husband's stock.(Id. at p. 875.) More than three years after plaintiffls doubts, when
      the stock was sold for an amount well beyond that stated during the dissolution
      discussions, plaintiff asserted a claim for fraud, claiming delayed discovery.(Id. at pp.
      871-872.) The Court held that plaintiffls early suspicion and doubt put her on inquiry




                                                                                                         ~ ~ ~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 7 of 33 Page ID #:7



       notice ofthe potential wrongdoing,thus beginning the statute of limitations and barring
       the action.(Id. at p. 875.)

       What is more,in Norgart v. Upjohn Co.(1999)87 Cal.Rptr.2d 453,461-462 the
       California Supreme Court explained the rationale of the statute oflimitations as follows:

       The statute oflimitation has as a purpose to protect defendants from the stale claims of
       dilatory plaintiffs. It has as a related purpose to stimulate plaintiffs to assert fresh claims
       against defendants in a diligent fashion. Inasmuch as it "necessarily fix[es]" a "definite
       period of time", it operates conclusively across the board, and not fle~bly on a
       case-by-case basis. That is to say, a cause of action brought by a plaintiff within the
       limitations period applicable thereto is not barred, even if, in fact, the former is stale and
       the latter dilatory; contrariwise, a cause of action brought by a plaintiff outside such
       period is barred, even if, in fact, the former is fresh and the latter diligent. T'he statute of
       limitations operates in an action as an affirmative defense. Most often, the affirmative
       defense based on the statute oflimitations has been approved by courts as "favored".
       That is because, in accord with "public policy", it "promote[s) repose by giving security
       and stability to human affairs."(Norgart v. Upjohn Co., supra,87 Ca1.Rptr.2d at pp.
       461-462 [internal citations omitted].)

       The Various Types of Fraud Actions in California
       In California, there are several different types offraud actions, each representing a unique
       situation.
       A skilled fraud attorney must be able to accurately identify the theory of fraud under
       which the plaintiff should sue for the greatest chance of successful resolution.

       Requirements of Intentional Misrepresentation
       Intentional misrepresentation occurs when the at-fault party intentionally convinces the
       victim to rely on false facts, which the victim then relies on and is damaged by.
       Intentional misrepresentation requires the following:
       - The false statement must have been a false statement offact, not opinion. "Puffery" —
       grandiose embellishment in the form of an opinion about one's own skills — is allowable.
       For example, a salesman is allowed to brag about his store, even if he is exaggerating its
       good qualities.
       - There was intent to defraud with the false statements.
       - The victim relied on the false statement, in significant part, and such reliance was
       reasonable. If the victim knew or should have known that the statement was false, then
       the victim's reliance on the false statement was not reasonable. This can be very fact
       specific, as what a victim is expected to know depends on their skillset and knowledge.
       A skilled fraud attorney will attempt to downplay their client's skiliset and knowledge so
       that reliance on the false facts is seen as seasonable.



                                                                                                          ~ e~11
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 8 of 33 Page ID #:8



      - The victim suffered damages as a result ofthe fraud.

      Negligent Misrepresentation
      Negligent misrepresentation, otherwise known as constructive fraud, is similar to
      intentional misrepresentation, except that, when the at-fault party convinces the victim to
      rely on false facts, it is not done so intentionally. The at-fault party may have believed
      that the false statement was true, but the important thing to remember about negligent
      misrepresentation is that, despite making a false statement without any intent to defraud
      the victim, the at-fault party should have known that the victim would rely on the false
      statement, and further, should have known that there were no reasonable grounds for
      believing that the statement was true.
      It is easier for the victim to succeed under a theory of negligent misrepresentaxion as
      opposed to intentional misrepresentation, as the victim need only prove that the defendant
      did not have a reasonable basis to believe that the relied-upon statement of fact was true.

      Concealment
      Concealment fraud requires the existence of a relationship between two or more parties in
      which disclosure is required (i.e., an accountant and his manager,the trustee of an estate
      and the eventual heirs). Because the relarionship demands full disclosure, any attempt to
      conceal facts or otherwise prevent disclosure therefore constitutes fraud.

      Concealment fraud regaires the following:
      - Defendant had a duty to disclose certain facts, but did not. Importantly, a defendant can
      have satisfied this element of concealment if he or she discloses only selective
      information that is intended to mislead the victim.
      - Defendant failed to disclose certain material facts.
      - In failing to disclose tfiose facts, defendant intended to defraud the victim.
      - The victim cannot have been aware ofthe concealed fact.
        The victim suffered damages as a result of t~ieir reliance on the concealed fact(s).

      False Promise
      False promise fraud, otherwise known as promissory fraud, involves a contract in which
      the at-fault party makes a promise that he or she does not intend to fulfill. In making a
      promise to the victim, the at-fault party attempts to induce the victim to rely upon the
      promise.

      False promise fraud requires the following:
      - A promise was made that is relevant to the contract.
      - Defendant did not intend to fulfill the promise at the time it was made.
      - Defendant intended that the victim would rely on the promise, and the victim did, in
      fact, reasonably rely on the promise.



                                                                                                    $ a~~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 9 of 33 Page ID #:9



       - The defendant did not fulfill the promise.
       - The victim suffered damages as a result oftheir reliance on the false promise.

                               22. SECOND CASE OF ACTION:
              Breach of the contract and damages sec 3300 US civil code
   23.Defendant Michael Noak &Jessica Casey &Juliet Smalls promised with
      the plaintiff in verbal agreement that he will give him a fair share after
      investment, but he didn't fulfill his promise, so the defendant is a liable
      breach ofthe contract according to the laws.
   CIVIL CODE - CIV
   DIVISION 4. GENERAL PROVISIONS[32?4 - 9566) (Heading of Division 4
   amended by Stats.1988, Ch. 160, Sec. 16.)
   PART 1. RELIEF [3274 - 3428] (Part 1 enacted 1872.)
   TITLE 2. COMPENSATORY RELIEF [3281- 3360] (Title 2 enacted 1872.)
   CHAPTER 2. Measure of Damages [[3300.] - 3360] (Chapter 2 enacted 1872.)
   ARTICLE 1. Damages for Breach of Contract [[3300.] - 3322] (Article 1 enacted 1872.




  [3300.] Section Thirty-three Hundred. For the breach of an obligation arising from contract,
  the measure of damages, except where otherwise expressly provided by this Code, is the
   amount which will compensate the party aggrieved for all the detriment proximately caused
  thereby, or which, in the ordinary course of things, would be likely to result therefrom.
  (Amended by Code Amendments 1873-74, Ch. 612.)
   3301. No damages can be recovered for a breach of contract which are not clearly
   ascertainable in both their nature and origin.
  (Enacted 1872.)
   3302. The detriment caused by the breach of an obligation to pay money only, is deemed to
   be the amount due by the terms ofthe obligation, with interest thereon.
  (Enacted 1872.)
   3304. The detriment caused by the breach ofa covenant of"seizin," of"right to convey," of
   "warranty," or of"quiet enjoyment," in a grant of an estate in real property, is deemed to be:




                                                                                                    ~,~~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 10 of 33 Page ID #:10



    The price paid to the grantor; or, if the breach is partial only, such proportion of the price as
    the value ofthe property affected by the breach bore at the time ofthe grant to the value of
    the whole property;
    Interest thereon for the time during which the grantee derived no benefit from the property,
    not exceeding five yeaxs;
    Any expenses properly incurred by the covenantee in defending his possession.
   (Enacted 1872.)
    3305. The detriment caused by the breach of a covenant against incumbrances in a grant of
    an estate in real property is deemed to be the amount which has been actually expended by
    the covenantee in e~inguishing either the principal or interest thereof, not exceeding in the
    former case a~ proportion ofthe price paid to the grantor equivalent to the relative value at the
    time of the grant ofthe property affected by the breach, as compared with the whole, or, in
    the latter case, interest on a like amount.
   (Enacted 1872.)
    3306. The detriment caused by the breach of an agreement to convey an estate in real
    property, is deemed to be the price paid, and the expenses properly incurred in examining the
    title and preparing the necessary papers, the difference between the price agreed to be paid
    and the value of the estate agreed to be conveyed at the time ofthe breach, the expenses
    properly incurred in preparing to enter upon the land, consequential damages according to
    proof, and interest.
   (Amended by Stats. 1983, Ch. 262, Sec. 1.)


    33Q6a. The minimum detriment caused by the breach of an agreement to execute and deliver
    a quitclaim deed to real property is deemed to be the e~enses incurred by the promisee in
    quieting title to such property, and the expenses incidental to the entry upon such property.
    Such expenses which shall include reasonable attorneys' fees shall be fixed by the court in
    the quiet title action.
   (Added by Stats. 1935, Ch. 661.)
    3307. The detriment caused by the breach of an agreement to purchase an estate in real
    property is deemed to be the excess, if any, ofthe amount which would have been due to the
    seller under the contract over the value ofthe property to him or her, consequential damages
    according to proof, and interest.
   (Amended by Stats. 1983, Ch. 262, Sec. 2.)




                                                                                                        `~ ~ ~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 11 of 33 Page ID #:11



    3308. The parties to any lease ofreal or personal property may agree therein that if the lease
    shall be terminated by the lessor by reason of any breach thereof by the lessee, the lessor
    shall thereupon be entitled to recover from the lessee the worth at the time ofthe termination,
    ofthe excess, if any, of the amount of rent and charges equivalent to rent reserved in the
    lease for the balance ofthe stated term or any shorter period oftime over the then reasonable
    rental value ofthe property for the same period.
    The rights ofthe lessor under the agreement shall be cumulative to all other rights or
    remedies now or hereafter given to the lessor by law or by the terms ofthe lease; provided,
    however, that the election of the lessor to exercise the remedy hereinabove~permitted shall be
    binding upon lzim or her and exclude recourse thereafter to any other remedy for rental or
    charges equivalent to rental or damages for breach ofthe covenant to pay the tent or charges
    accruing subsequent to the time ofthe termination. The parties to the lease may further agree
    therein that unless the remedy provided by this section is exercised by the lessor within a
    specified time the right thereto shall be barred.
    This section does not apply to a lease ofreal property unless(a)the lease was executed
    before July 1, 1971, or(b)the terms ofthe lease were fixed by a lease, option, or other
    agreement executed before July 1, 1971.
    This section does not apply to leases subject to Division 10(commencing with Section
    10101)ofthe Commercial Code.
   (Amended by Stats. 1988, Ch. 1368, Sec. 2. Operative January 1, 1990, by Sec. 18 of Cb.
    136$.)
    3315. The detriment caused by the breach of a carrier's obligation to accept freight,
    messages, or passengers,is deemed to be the difference between the amount which he had a
    right to charge for the carriage and the amount which it would be necessary to pay for the
    same service when it ought to be performed.
   (Enacted 1872.)


    3316. The detriment caused by the breach of a carrier's obligation to deliver freight, where
    he has not converted it to his own use, is deemed to be the value thereof at the place and on
    the day at which it should have been delivered, deducting the freightage to which he v~rould
    have been entitled if he had completed the delivery.
   (Enacted 1872.)
    3317. The detriment caused by a carrier's delay in the delivery offreight, is deemed to be
    the depreciation in the intrinsic value of the freight during the delay, and also the
    depreciation, if any, in the market value thereof, otherwise than by reason of a depreciation in




                                                                                                       ~ g~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 12 of 33 Page ID #:12



     accordance with the contract. If the public agency disputes in good faith any portion ofthe
     amount due, it may withhold from the payment an amount not to exceed 150 percent of the
     disputed amount. The disputed amount withheld is not subject to any penalty authorized by
     this section.
    (b)If any amount is wrongfully withheld or is not timely paid in violation ofthis section, the
     prime design professional shall be entitled to a penalty of 11/2 percent for the improperly
     withheld amount, in lieu of any interest otherwise due, per month for every month that
     payment is not made. In any action for the collection of amounts withheld in violation of this
     section, the prevailing party is entitled to his or her reasonable attorney's fees and costs.
     The penalty described in subdivision(b)is separate from,and in addition to, the design
     professional's liens provided by Chapter 3(commencing with Section 8300)of Title 2 of Part
     6 of Division 4, mechanics liens provided by Chapter 4(commencing with Section 8400).of
     Title 2 of Part 6 of Division 4, and stop payment notices on public works provided by
     Chapter 4(commencing with Section 9350)of Title 3 ofPart 6 of Division 4.
     This section does not apply to state agency contracts subject to Section 927.6 ofthe
     Government Code.
     None ofthe rights or obligations created by this section between prime design professionals
     and public agencies apply to construction loan funds held by a lender pursuant to a
     construction loan agreement.
     For purposes of this section:
    "Public agency" means the state, any county, any city, any city and county, any district, any
    public authority, any public agency, any municipal corporation, or other political subdivision
    or political corporation ofthe state.
    "Design professional" means a person licensed as an architect pursuant to Chapter 3
    (commencing with Section 5500) of Division 3 of the Business and Professions Code,
     registered as a professional engineer pursuant to Chapter 7(commencing with Section 6700)
     ofDivision 3 ofthe Business and Professions Code, or licensed as a land surveyor pursuant
     to Chapter 15 (commencing with Section 8700)of Division 3 ofthe Business and Professions
     Code.
    "Prime design professional" means a design professional with a written contract directly with
    the public agency.
    (Amended by Staxs. 2010, Ch. 697, Sec. 18.(SB 189)Effective January 1, 2011. Operative
     July 1,2012, by Sec. 105 of Ch. 697.)
     3321.(a)In each contract for public works of improvement, a prime design professional shall
     pay to each sub consultant design professional the amount due him or her from the payment
     received, not later than 15 days after receipt of each progress payment or final retention



                                                                                                      ~ ~~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 13 of 33 Page ID #:13



    payment. If the prime design professional disputes in good faith any portion ofthe amount
    due, he or she may withhold from the payment an amount not to exceed 150 percent ofthe
    disputed amount. The disputed amount withheld shall not be subject to any penalty
    authorized by this section.
   (b)If any amount is wrongfully withheld or is not timely paid in violation ofthis section, the
    sub consultant design professional sha11 be entitled to a penalty of 11/2 percent ofthe
    improperly withheld amount, in lieu of any interest otherwise due, per month,for each month
    that payment is not made. In any action for the collection of amounts withheld in violation of
    this section, the prevailing party shall be entitled to his or her reasonable attorney's fees and
    costs.
    (c)The penalty described in subdivision(b)shall be separate from,and in addition to, the
     design professional's liens provided by Chapter 3(commencing with Section 8300)of Title 2
     ofPart 6 of Division 4, mechanics liens provided by Chapter 4(commencing with Section
     8400)of Title 2 of Part 6 of Division 4, and stop payment notices on public works provided
     by Chapter 4(commencing with Section 9350)of Title 3 ofPart 6 of Division 4.
    (d)None ofthe rights or obligations created by this section between prime design
     professionals and sub consultant design professionals sha11 apply to construction loan funds
     held by a lender pursuant to a construction loan agreement.
    For purposes ofthis section:
    "Public agency" means the state, any county, any city, any city and county, any district, any
    public authority, any public agency, any municipal corporation, or other political subdivision
    or political corporation ofthe state.
   "Design professional" means a person licensed as an architect pursuant to Chapter 3
   (commencing with Section 5500)of Division 3 ofthe Business and Professions Code,
    registered as a professional engineer pursuant to Chapter 7(commencing with Section 6700)
    ofDivision 3 ofthe Business and Professions Code, or licensed as a land surveyor pursuant
    to Chapter 15(commencing with Section 8700)of Division 3 ofthe Business and Professions
    Code.
    "Prime design professional" means a design professional having a written contract directly
    with the public agency.
    "Sub consultant design professional" means a design professional having a written contract
    with a prime design professional.
    (Amended by Stats. 2010, Ch.697, Sec. 19.(SB 189). Effective January 1, 2011.Operative
     July 1, 2012, by Sec. 105 of Ch. 697.)




                                                                                                        ~~ ~,`~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 14 of 33 Page ID #:14



     3322.(a)(1) A broker ofconstruction trucking services shall pay all transportation charges
     submitted by a motor carver of property in dump truck equipment by the 25th day following
     the last day ofthe calendar month in which the transportation was performed, if the charges,
     including all necessary documentation, are submitted by the fifth day following the last day
     ofthe calendar month in which the transportation was performed. If there is a good faith
     dispute over a portion ofthe charges claimed, the broker may withhold payment of an
     amount not to exceed 150 percent of the estimated cost ofthe disputed amount.
    (2) A broker who violates paragraph(1)shall pay to the motor carrier of property in dump
     truck equipment a penalty of2 percent per month on the improperly withheld amount.
     In an action for the collection of moneys not paid in accordance with paragraph (1), the
     prevailing party shall be entitled to his or her attorney's fees and costs.
    (b)For purposes of subdivision (a),the following definitions apply:
     A "broker of construction trucking services" means any person, excluding a licensed
     contractor, that, as a principal or agent, arranges for transportation services to be provided by
     an independent contractor motor carrier of property in dump truck equipment and who is
     responsible for paying the transportation charges ofthe motor carrier.
     A "motor carrier of property in dump truck equipment" means a motor carrier of property
     permitted by the Department of Motor Vehicles that hauls any type of construction
     commodity or material in dump truck equipment.
    (c)Subdivision(a)only applies if a motor carrier of property is in compliance with Division
     14.85(commencing with Section 36000)ofthe Vehicle Code at the time the dump truck
     transportation work is performed.
     {Added by Stats. 2004, Ch. 518, Sec. 1. Effective January 1, 2005.)
         Differences between Fraud and Breach of Contract

         Fraud actions and breach of contract actions are close conceptual cousins of one another,
         but, importantly, if a breach of contract claim is brought on the same facts as a fraud
         claim, the two cannot be simultaneously filed.
         Most breach of contract actions are actually quite simple at their core. The plaintiff
         must prove the existence of a contract, the breach of said contract, and that be or
         she suffered damages as a result of breach.
         To succeed on a claim offraud, however,the plaintiff must prove that the defendant
         misrepresented the facts(and/or their intentions), plaintiff relied on that
         misrepresentation, and that plaintiff has suffered damages as a result of said reliance.
         When a plaintiff is coaxed into entering a contract with a defendant based on these
         misrepresentations, it is sometimes known as "fraudulent inducement."



                                                                                                     \~ ~~~
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 15 of 33 Page ID #:15




  WHEREFORE,Plaintiff Ryan McCoy demands judgment and pray for the
  following relief,jointly and severally, against defendants Michael Noak &
  Jessica Casey &Juliet Smalls:
     a. Full and fair compensatory damages in an amount to be determined by a
        jury;
     b. Punitive damages in an amount to be determined by a jury;
     c. Reasonable attorney's fees and the costs and disbursements ofthis action;
        and
     d. Damages as appears just and proper according to the Fraud,
         misrepresentation under code of civil procedure § 338,33 U.S. Code
        § 931. Penalty for misrepresentation, breach of the contract and
       damages sec 3300 US civil code— CIV DIVISION 4. GENERAL PROVISIONS
       [3274 - 9566] (Heading of Division 4 amended by Stats.1988, Ch.160,Sec. 16.)
       PART 1. RELIEF [3274 - 3428] (Part 1 enacted 1872.)TITLE 2.
       COMPENSATORY RELIEF (3281 - 3360] (Title 2 enacted 1872.)CHAPTER 2.
       The measure of Damages ((3300.] - 3360] (Chapter 2 enacted 1872.) ARTICLE 1.
       Damages for Breaeh of Contract [[3300.] - 3322] (Article 1 enacted 1872.




        Whereof,I Ryan McCoy do hereby verify on oath that whatever been
        stated from paragraph # 1 to 21 are true and correct to best of my knowledge
        and all counts and legal paragraph are true and accurate to the best of my
        information.




                                                            ~~'1




                                                                   ~~~ ~
                                                                                       ~~ a~~~
     Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 16 of 33 Page ID #:16




      ~~p~~ ~~p~~          ~~nb~f~
                                                                             c     ~'~ /
                                               ~~► wS~J+~~ i in~,~ ~o ~ee ~1n Cc
                             ~~f'~ O~' -~'~ te                                   ~+o~►~►
             ~~C ~ ~'1~ Nti~                                ~ ; S~~tl 1n~~ le~'~
                      cx ic0 .~ Ik e o  ~ ~4►   e ~~~w►~S .~~,
              ~o vn                                                (~, a~u~ G ~,1+~►~v~ Qa ~1~ 1~~'►
                                         Vin ; ~1n ~ ~1 e 1~ (c~ ,
 a             'y~.~ ~~tn~~~~►ce ~1na~-
                              Sc~,u~wne,~ Mne ~,r.
5             U~~w\S FWD woes
                                              o ~  ~~  s~+ ~4~ c. o ~ ~ra a~v~e 1e~s v►csS w6ne r
6                              w~l\ ~~e
              r~;~na e t w q 5                                                              ~~~
                               ~~ eJ `5 1~ ~~ ~N  S~v~v,~~ U~ '~h~w~ ; ~qs ~c lohe
                          w~~
8             ~ ,I'~cl~e~                  c~o~q ~c,~ ~
                                                                  Qcs~P~'~-~I1 1ne ~►SS~'P
                                                                                             o~
                            ~~    SC~,~ea~ ,o`~-                                                           ~q ~~
               ~~uVlev~~~J~                                                                P~3 -~~~-
9                                               vc  J~( way\~ V~PJ✓e~ ~~~Q~ti~              \J
                       wa'~~ 'v+ ~`` ~C ~     S
                                                                          g.~u, ,
                                                                               ~r • u, e1 1
10           -~~~r ~~.                   ~,, n°► c,N ~ ~ne~ ~I`s~,1p ~r o
                           ~~ v~~5                                                       ~~
11         ~ ~ `~'~~~es~C~
                                ,M ~~ ^~s ~~~~,e           ~ ~se~ ~;es~ ~r-~,~d~,~-~o+
           ~ ,~. G. ~ ~ ,~ ~~ ~
                                                 ~~ ~~ ~ .~ a S ~ a~ u~ ~~ s.
                            ~ ~ 5~~~. ~.~ b~ o~ A• wt aah~' Ml~~ c~►el vie (1
1~
I3      ,~~a ~
            ~~,~, ~                ~,Qa,n    ~~nn~~,SS ~ L.                                            g
       R
                                                           ~ s             ~~
        ~~~~ ~ ,~~ 5~~~~~~ ,
14
15
                                        on e. ~ ~ e~ ~. ~a~c~~+ c,t~,~s ~a~~~o
                     ,~~°',~k , ,~ „~ e
16     ~,,,,I v~~~'~                               ~~ opt s o c~
                                                                    c~ ( w~ ec~ 1~
                                                         Shnw
Z7                                  ~^:-5   \,,;,~ eS ~o
       ~~ ~ ~~e w;~                                                                   ~le, ~ ~hex~~3
18                                                 S~-~Gk i~~45'f
                                                                  wlet~l'~5 Avx~ ~nn8
                                          ~\
                          52l`    WW S~na
      l~
         ~~                         l
                                                                    `u S    ~w      one q ~ c~✓t ~,
19                                                    je~. w In a                       J
      ~`~`"`~ ~' „'~►e~          v~•~ +l~v,1 c~~,l~~v                  ~~~.
20                                               ;. ~ • ~• .~ c on o fl     ~   i



                      ve s~ de v~ ,c ~~ ~ ~ ~ww~
2~ ~~~~ ~ ', ao ~n d~                                 ~ ~   v~n ~~e ~e~dl
                                         +v-~ ~ee~  1
                      SS ~e~ Sth~
zz v~n~~~:~~ ~,~:~~'P           S~                             ~:o ~ ~~C'V' QJ
                                                                                ` t~ Ir►'1 a►,~ 1~ ,
                           wa        ~
23                 ~,S~                                                        ~P tM y ~.cS~,
                                                          ~-o tJ~eLK, M G ~ (-
                            a ~ ~~ y ~         ~+ ~r~, i~
24 1c~v.~•~ w
                                      a ~S p~ .~iSe ~o w,'. e~, $e ay ~~~, 4~.
                    ~~ - \ C~+~ ~c.~
25 ~~,r~~,\~Y a s ~                                                 ~ ~ Pd ~ ~'
                                                            ~l e ~'
                              ~e ~h~~ vp d-0 c~~~~ See-►
26 5 0 ; c ~,~`~~✓' ~,~
               w~ ~,;~ ~. ~g ~ d~ ,l~ c ss , g ~~ ~ ~ .~:s ~ ~t y '~e u►~,~;vc,,~~/
2~ ~e~~ ~~► ~n
                                                           ~OV' ~,r,e               ~ ~►e~ve wic, ,
28     ~"` v~a~ 5~~,~,           know ~a,~, ~~- u,~\d ~,,~

                                                                            Y         ~ ~,~~
                                                                                                       a n z~~ ~
      (~V_ I ~~ inninn,
                                            PLEADlNC PACE FOR A COMPLAINT
                   ~ ~'                                                                                       t -mot ~'7' h
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 17 of 33 Page ID #:17



BrotherPOLIGHT.US
4fJ7 Westvvooti blvd.                                                          Receipt nurrtber       2348-3064
 os Angeles CPS 90 24                                                          Invoice number     B2FBE60-0006
llnit~d States                                                                 Bite paid        January 26, 2019
+1 347-X55- 778                                                                Payment method MasterCsird - 1916
bpC~br~ther~c~9ic~hc.cam


Paid by
Ryan Mccoy
CryptaRaotz~proT~nmaii.~orn




~3,20d.00 paid on January 26, 2019

  Description                                                   Qty      Unit price                   Amount


  COf1SCtOUS AdVi50Y)+'                                                                              $3,200.00


                                                                        3
                                                                        rU~JfOidl



                                                                         Amount paid                 $3,240.00




Questions? Contact BrotherP~LI~HT.~~S at by@br~atherpolight,com or call at
+1 347-455-3778.                                                                           2348-3064 -Page 1 of 7


                                                                                                          ~ D~.~c~
 Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 18 of 33 Page ID #:18



BrotherPOLIGHT.US
9~J7 W~stwoad Blvd.                                                            Receipt number        2032-9542
Las Angeles CA 9002                                                            Invoice number     62FBE60-0003
U nited States                                                                 date paid       January 22, 2019
+1 3~7-~55-3778                                                                Payment method lYl~Cat'd -1915
bpC?~rother~poiight.com


Paid by
Ryan ~olccoy
CryptoRoatz~proton r~iail.com




X5,000.00 paid an January 22, 2019

  Description                                                   Qty      Unit price                   Amount


  Conscious Advisory                                            1        $5,0DC1.00                  X5,000.00


                                                                        5ub~otai                     $S,000.~O


                                                                        Amount paid                 $5,000.00




Questions? Contact BrotherP~LIGFiT,iJS at by@brotherpolight.com Qr call at
+1 347-455.3778.                                                                           2032-9542 -Page 1 of 1



                                                                                                         ti~ `"
      Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 19 of 33 Page ID #:19




                    RYAN BRANTLEY MCCOY
                    45 MAI PL
                    HAIKU HI 96708


                    Acct. #    82-678980
                                                                                   Page     2 of   19
                                        Statement Period:     January 20, 2019 thru February 19, 2019



ACCOUNT ACTIVITY -OTHER DEBITS

Posting
 Date          Transaction Description                                                         Debi#

01/22/19      Debit Card                                                                       30.00
               540404498566191
                HANZAWAS VARIETY STORE        HAIKU            HI
01/22/19      [lebt Card                                                                     407.15
                540404498566191
                H OTELS.C~~1155128258332      NOTELS.COM       WA
01/22/19      Debit Card                                                                      ~~~.~0
                54A404498566191
                SQC*DESMf7ND T JENKI          41537.5317.6    .CA
01/22/19       Debit Card                                                                     458.08
                540404498566191
                KIi9OS RENT A CAR INC         KAHULUI          HI
01/22/19      Deb t Card                                                                      604.31
                540404498566191
                HUTELS.CDM155128127326        HOTELS.COM       WA
01/22/19       l}ebit Card                                                                  1.Q59.76
                540404498566191
                t#07ELS.CQM155153630462       H(3TELS.CO("f    WA
01/22/19       POS DEBIT                                                                        3.84
                540404498566191
                HAWAIIAN MOANS     2411 SOUTH KIHEI R         KIHEI      HI
01/22/19       POS DEBIT                                                                        6.24
                540404498566191
                PARPAC - PIILANI PARPAC - PIILANI             KIHEI      HI
01/22/19       POS DEBIT                                                                        6.55
                540404498566191
                 Hi4WAIIAN MQONS   2411 SDUTH KIHEI R         KIHEI      HI
01/22/19       POS DEBIT                                                                        9.36
                 540404498566191
                 HAWAIIAN MOONS    2411 SOUTH KIHEI R         KINEI       HI
 01/22/19      POS DEBIT                                                                       14.36
                 540404498566191
                 HAWAIIAN MOONS    2411 SOUTH KIHEI R         KIHEI       HI
 O1/2~/19       POS DEBIT                                                                      20.08


      Member FRIG                                                                               Nl
        Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 20 of 33 Page ID #:20

   ~,      ~           '~~ r




                                                                                   Page     3 of   19
                                          Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date           Transaction Description                                                         Debit

                540404498566191
                HAWAIIAN MOONS      2411 SOUTH KINEI R       KIHEI         HI
01/22/19       POS DEBIT                                                                      468.23
                540404498566191
                Wal-Mart Store      3294 WAL-SANS            KAHULUI       HI
01/22/19       P05 DEBIT                                                                      962:6k
                540404498566191
                WAL-MART #3290      Wat-Mart Store           KAHULUI       HI
01/22/19       POS DEBIT                                                                    I,. 724.04
                540404498566191
                Y~AL-MART #3290     101 PAKAULA STREET       KAHULUI       HI
01/22/19       PO5 DEBIT                                                                   1,816.00
                540404498566181
                WAL-F1Afi'~ #3?90   Wa1-M~rt Stgr~           KAHULUI       HI
01/23/19       Debit Card                                                                  5,404.OU
                540404498566191
                BROTHER POLIGNT APP            13474553778     CA
01/23/19       POS DEBIT                                                                       10.38
                540404498566191
                Wal-Mart Store      3290 WAL-SANS            KAHULUI       HI
01/23/19       POS DEBIT                                                                       42.12
                540404498566191
                AIM KAHULUI         50 PAKAULA ST            KAHULUI       HI
01/23/19       POS DEBIT                                                                       88.54
                540404498565191
                VESTA      AT T P   VESTA   AT T PREPA       PORTLAND      OR
01/24/19       DEBIT CARD RECURRING                                                            14.95
                1ST HAWAIIAN BK DEBIT CARD 012319
                8513074902270000349680 540404498566191
                          DASHBOARDHOSTING, LLC-    R 954-755-7338    FL
01/24/19       Debit Card                                                                     146.26
                5404U4498566191
                HUT~L$.~,Ql115521265~4137      N(1TELS,C6M     WA
01/24/19       Debit Card                                                                     246.24
                540404498566191
                 HOTfLS.COMi55212879183        HOTELS.COM      M►A
01/24/19       Debit Card                                                                     4QO.a0
                 540404498566191
                 SQC~`DESM~NQ T JENKI          47,53753176     CA
01/24/19       Debit Card                                                                     45 .00
                 540A0449$566191
                 SQC*MINAAitRARI               415353176       CA




     na~,ne~ Fo~c                                                                                    ~- L C~
   ,: -,~.
              Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 21 of 33 Page ID #:21

                  j                `~ •    `•




                           RYAN BRANTLEY MCCOY
                           45 MAI PL
                           HAIKU HI 96708


                           Acct. #    82-678980

                                                                                           Page     4 of   19
                                                 Statement Period:    January 20, 2019 thru February 19, 2019



Posting
 Date                  Transaction Description                                                         Debit

01/24/19              Debit Card                                                                     ~59.~5
                       540404498566191
                       HQTELS.CQM1552125~5279         HOTELS.CQt!      WA
01/24/19              Debit Card                                                                   2,~7~„3p
                       5404044985f6191
                       HOTELS.CQT9155213C~76765       FiOTELS,Cfll~    WA
01/24/19              t3ebit Card                                                                  3,000.00
                       54040449$556191
                       B#F4THER POLIGHT APP           13474553778      CA
01/24/19              Debit Card                                                                   S,pOq.pO
                       540404498566191.
                       BROTH€R PflLI~HT APP           13474553778      CA
01/24!19              Funds Transfer                                                               2,000.00
                       UPHOLD HQ INC      Payments    012419
01/25/19              Debit Card                                                                      10.49
                       540404498566191
                       MANA HEALTH FOODS              PAIR             HI
01/25/19              Debit Card                                                                      20.23
                       540404498566191
                       CheapTix*7407525859677         www.ctix.info    WA
01/25/19              Debit Card                                                                     327.67
                       5404.04498566191
                       HOTELS.COMt2552d60U9249        Hfl"FELS.C(!M    w~
01/25/19              Debit Card                                                                   ~ppp,p0
                       540404498.566.191
                       BROTHER PULIGHI` APP           I347+l553778     CA
01/25/19              UD FEE - PAY                                                                    3x.00
01/28/19              Debit Card                                                                     223.6Q
                       54Q404498566191
                       DELTA      0062355165$940`     ~ELT/ti.Ci)M     CA
01/28/19              Debit Card                                                                     304.30
                       540404498566191
                       AHtERICAN ~U1i2788zb2356       BElLfVUE         WA
01/28/19              Debit Card                                                                   1,499.41
                       Se10404498566191
                       HOTEtS.COMI55286662024         HOTELS.COM       WA


idsw         Member FDiC
          Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 22 of 33 Page ID #:22
         _.                      ~, ;„.,
    M         ~              ► i+     ~           ~



                                                                                       Page     5 of   19
                                              Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date               Transaction Description                                                        Debit

01/28/19           ROS ~~EiI"F                                                                    758.UU
                    540404498566191
                    Wal-Mart Store    3290 WAL-5,4MS             KAHULUI     HI
01/28/19           Funds Transfer                                                               ~,000.0~
                    UPHOLD HQ INC     Payments    012819
01/29/19           Debit Card                                                                       4.43
                    540404498566191
                    KAHULUI                       MAKAWAO          HI
01/29/19           Debit Card                                                                       5.00
                    540404498566191
                    SQ *BLUEPILLAR44              877-417-4551     NY
01/29/19           Debit Card                                                                       5.00
                    540404498566191
                    SQC*RICHARD MERRITT           4153753176       CA
01/29/19           Debit Card                                                                      15.09
                    540404498566191
                    COCONUTS FISH CAFE KIH        KIHEI            NI
01/29/19           Debit Card                                                                      25.30
                    540404498566191
                    76 - CARL'S MAALAEA           WAILUKU          HI
01/29/19           Debit Card                                                                      50.00
                    540404498566191
                    CheapTix*7408347937861        www.ctix.in#Q    WA
01/29/19           Debit :Card.                                                                    71.00
                    54040449$566191
                    CheapTix*7408347937861        w~+w.ctix.in#p   WA
01/29/19           Debit Card                                                                     J04.00
                    540404498566191
                    SQC*JOHNATHAN MLNEI           455375316        CA
01/29/19           Debit Card                                                                     350.Q4
                    540404498566191
                    SQC*pESMOND T JENKI           4153753126       CA
01/29/19           Debit Card                                                                     425.00
                    540404498565191
                    SQC*DESMOND T JENKI           4153753136       CA
01/29/19           Debit Card                                                                     425.00
                    540404498566191
                    SQC*DESMOND T JENKI           415375376        CA
01/29/19           Debit Card                                                                     732,46
                    540404498566191
                    t1OTEL5_COM1553416I3004       H~TELS.CQM       WA
01/29/19           Debit Card                                                                     767.34
                     540404498566191
                    HOTELS.CCIMI5534U239Z63       HOTEL5.C(~'9     WA



LENDER    Member FDIC                                                                              ~ ~~
          Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 23 of 33 Page ID #:23

             •




                        RYAN BRANTLEY MCCOY
                        45 MAI PL
                        HAIKU HI 96708


                        Acct. #   82-678980

                                                                                      Page     6 of   19
                                             Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date              Transaction Description                                                        Debit

01/29/19           Debit Card                                                                 3,204,F}(1
                    54Q40449$S661g1
                    BROTHER POLIGHT APP           134745537$      CA
01/29/19           POS DEBIT                                                                    312.49
                    540404498566191
                    TARGET T- 100     TARGET T- 1Q0 Hook         Kahutui    HI
01/29/19           OD FEE - PAY                                                                  30.00
01/30/19           debit Card                                                                    21.74
                    540404498566191
                    MAFIA HEALTH FQODS            PAIA             HI
01/30/19           Debit Card                                                                   192.3fl
                    5404Q4498556191
                    AMERICAN 00123335877663       SU04337300      TX
01/30!19           Debit Card -                                                                 195.2
                    540404498566191.
                    HQTELS.CQM3~55399414678       NOTELSCt}M      4VA
01/30/19           Debit Card                                                                   807.54
                    540404498566191
                    HOT~LS.COM15538885d984        HOTEtS.COM       ACA
02/01/19           POS DEBTT                                                                  1;516.00
                    540404498566191
                    Wat-Mart Store     3290 WAL-SANS             KAHULUI    HI
02/04/19           P~5 DEBIT                                                                       5.21
                    540404498566191
                    Wal-Mart Store     3290 WAL-SANS             KAHULUI    HI
02/04/19           POS DEBIT                                                                      14.36
                    540404498566191
                    HAWAIIAN MOONS     2411 SOUTH KIHEI R        KIHEI      HI
02/04/19           POS DEBIT                                                                      17.39
                    540404498565191
                    CHEVRON/LAHAINA CHEVRON/LAHAINA PE           KAHULUI    HI
02/Q4/19           POS DEBIT                                                                     25.00
                    540444498566191.
                    ABC #51 HAWAII     ABC #51 HAWAII            KIHEI      HI
Q2/04/19           POS DEBIT                                                                     42.80
                    540404498566191
TsT
 o.wn~a
    e     Member FDIC                                                                              ~ ~~~~
           Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 24 of 33 Page ID #:24




                                                                                         Page     7 of   19
                                                Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date                 Transaction Description                                                        Debit

                      MINIT STOP KIHEI 233 PIIKEA AVE            KIHEI         HI
02/04/19             POS DEBIT                                                                      81.19
                      540404498566191
                      PACSUN #0411      275 KAAHUMANU AVEN       KAHULUI       HI
OZ/04/19             POS DEBIT                                                                      95.80
                      540404498566191
                      WAL-MART #3290    101 PAKAULA STREET       KAHULUI       HI
02/04/19             POS DEBIT                                                                     114.54
                      540404498566191
                      SEARS ROEBUCK     275 WEST KAAHUMANU       KAHULUI       HI
02/04/19             POS DEBIT                                                                     135.37
                      540404498566191
                      VANS #0412        275 W KA'AHUMANU A       KAHULUI       HI
02/04/19             POS DEBIT                                                                     230.00
                      540404498566191
                      METROPCS MOBIL    METROPCS MOBILE          BELLEVUE      WA
02/04/19             FOS UEBI'f                                                                  1,(3U0.O(~
                      540404498566191
                      PAYAAL #QIVNE`    ~~11 North first S       San Jose      CA
02/04/19             Funds Transfer                                                                500.00
                      UPHOLD HQ INC     Payments   020419
02/05!29             DEBIT CARD RECURRING                                                             5.48
                      15T HAWAIIAN BK DEBIT CARD 020419
                      5542950903263778133207 540404498566191
                         000 DIGITALOCEAN.COM           R 6463978051      NY
02/05/19             Debit Card                                                                      7.06
                      540404498566191
                      JAMBA JUICE 14.52 QSR        WAILUKU         HI
02/05/19             Debit Card                                                                     21.06
                      5404Q4498566191
                      MANA HEALTH FOODS            PAIA            HI
02/05/19             ~eb1t Card                                                                    113.16
                      540404498566191
                      KIMOS itENT A CAR INC        808-2806237     HI
02/05/19             llebft Card                                                                   i~~.sg
                      540404498566191
                      HOTELS.COM155565992342       HOTELS.COM      WA
02/05/19             Debit Card                                                                    241.81
                      540404498566191
                      HOTELS.COM1S5573859439       HOTELS.;CQM     WA
02/05/19             i?ebit Card                                                                   241.81
                      540404498566191
                      HOTELS.COM155552614112       HQTELS.C~?M     WA'



 S
ialloew   Merrther FDIC                                                                              ~ a~. Ld
        Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 25 of 33 Page ID #:25




                     RYAN BRANTLEY MCCOY
                     45 MAI PL
                     HAIKU HI 96708


                     Acct. #   82-678980

                                                                                    Page     8 of   19
                                           Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date            Transaction Description                                                        Debit

02/05/19        Qebit Card                                                                    ~~9.3.8
                 540404498566191
                 l\IRBNB * HM99CXZ28H          415-800-5959     CA
02/05/19        debit 'Card                                                                   350. 0
                 540404498566191
                 5~*pE5N1QMD T JENKI '         4153753176       CA
02/05/19        Debit Card                                                                    350.00'
                 54Q404498566191
                 SQC*G~S#'40ND T JENKI         4153753176       CA
02/05/19        Debit Card                                                                    356.02
                 540404498566191
                 HOTELS.COM155539990619        HQTELS,COM       WA
02/05/19        Debit Card                                                                    450.04.
                  540404498556191
                 5QC*WINAARRARI                4153753176       CA
02/05/19        Debit Card                                                                    450.00
                 540404498566191
                 S(~*NINAARRARi                4153753176       CA
Q2/OS/19        Debit Card                                                                    450.00`
                 5404Q4498566191
                 SQC*DESMOND T JENKI           4153753176       GA
02/05/19        Debit Card                                                                    591.20
                 540404498566191
                 BQUNTY MUSIC                  KAHULUI          HI
02/05/19        Debit ward                                                                   3,000.00`
                 540404498566191
                 ~RO"I'HER POLIGHT APP         13474553778      CA
02/05/19        POS DEBIT                                                                       14.81
                  540404498566191
                  SHELL Service     SHELL Service 5            KAHULUI    HI
02/06/19        Debit Card                                                                       5.00
                  540404498566191
                  5QC*RICHARD MERRITT          415375317b       CA
02/06/19        Debit Card                                                                      16.57
                  540404498566191
                  MANA HEALTH FOODS            PAIA              HI


 ~D a Me,,,~~ Fo~c                                                                                      `~
                                                                                                   ~~ 8~
 Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 26 of 33 Page ID #:26



BrotherPOLIGHT.US
9~7 Westwood Blvd.                                                            Receipt number        2032-9542
dos Rngeles CA 94024                                                          Invoice number    B2FBE60-0003
Un~ied States                                                                 Date paid       January 22, 2019
+~ 347 -~i55-3778                                                             Payment method M~'C~+CI - 1916
hp@F~restize~~pglight.com


Paid by
Ryan Naccay
Cry~toRoatz~protonmaif.com




~5,000.~0 paid on January 22, 2019

   Description                                                 Qty      Unit price                    Amount


   Conscious Advisory                                          7        $5,4(}C1,00                 $5,000.00


                                                                       Subts~ta(                    ~5,C30Q.~Cl


                                                                       Amount paid                  X5,000.00




Questions? Contact Br~,therPOLFGHT,US at b~~brotherpolight.com ar call at
+1 347-455-3778.                                                                          2f332-9542 -Page 1 of 1


                                                                                                           -L a~S ~~
           Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 27 of 33 Page ID #:27
                             t` `~ ~   ~ r
                                           •




                                                                                       Page     3 of   19
                                              Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date               Transaction Description                                                         Debit

                    540404498566191
                    HAWAIIAN MOONS    2411 SOUTH KIHEI R         KIHEI         MI
01/22!19           POS DEBIT                                                                      468.23
                    540404498566191
                    Wal-Mart Store    3290 WAL-SANS              KAHULUI       HI
01/22/19           P05 DEBIT                                                                      96 .61
                    540404448566191
                    WAL-.MART #3290   Wat-Mart Store             KAHULUI       HI
O1/Z2/19           POS Df8'TT                                                                   1.,720.00
                    540404498566191
                    Y~AL-MART #3290   101 PAKAIILA STREET        KAHULUI       HI
01/22/19           P05 DEBIT                                                                   1,816.00
                    540404498566191
                    WAl-MART #3290    Wal-P9art Store            KAHULUI       HI
01/23/19           Debit Card                                                                  5;000.00
                    540404498506191
                    BROTHER POLIGHT APP           134.745.5377.8   CA
01/23/19           POS DEBIT                                                                       10.38
                    540404498566191
                    Wal-Mart Store    3290 WAL-SANS              KAHULUI       HI
01/23/19           POS DEBIT                                                                       42.12
                    540404498566191
                    AIM KAHULUI       50 PAKAULA ST              KAHULUI       HI
01/23/19           POS DEBIT                                                                       88.54
                    540404498566191
                    VESTA    AT T P   VESTA    AT T PREPA        PORTLAND      OR
41/24/19           DEBIT CARD RECURRING                                                            14.95
                    1ST HAWAIIAN BK DEBIT CARD 012319
                    8513074902270000349680 540404498566191
                            DASHBOARDHOSTING, LLC-     R 954-755-7338     FL
01/24/19           ~ei~t Card                                                                     145.26
                    540404x98566191
                    HOTElS.COM155212654137        HOTELS.COM       ~f~4
01/24/19           Debit Card                                                                     246.24
                    54040449856619].
                    HOTELS.COM15521Z879183        HOTELS.COM       WA
01/24/19           Debit Card                                                                     400. 0
                    540404498566191
                    SQC'~DESMOND T JEHKI          AI53753196       CA
41/24/19           Debit Card                                                                     450.00`
                    54040449$566191
                    SQC*I~I~AARRARI               4~537'531~6      CA




ieroo~w   M@mb0e FDIC
                                                                                                      5 ~- p
 4\...
         Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 28 of 33 Page ID #:28




                       RYAN BRANTLEY MCCOY
                       45 MAI PL
                       HAIKU HI 96708


                       Acct. #    82-678980

                                                                                       Page     4 of   19
                                             Statement Period:    January 20, 2019 thru February 19, 2019



Posting
 Date              Transaction Description                                                         Debit

01/24/19          Debit Card                                                                     g~5g,75
                   540404498566191
                   HOTELS.CQN1552125a6279         HOTEtS.COM`      WA
01/24/19          Debit Card                                                                   2,271.3p
                   540404498566191
                   HOTELS.COM155213~757b5         HOTELS.COM       WA
01/24/19          Debit Card                                                                   3,000.00
                   540404x98566191
                   BROTHER POLIGHT APP            13474553778      CA
01!24/19          Debit Card                                                                   5;440.Oa
                   540404498566191
                   BRDTMER PULIGHT 'APP           13474553778      CA
01/24/19          Funds Transfer                                                               x,000:00
                   UPHOLD HQ INC     Payments     D12419
01/25/19          Debit Card                                                                      10.49
                   540404498566191
                   MANA HEALTH FOODS              PAIA             HI
01/25/19          Debit Card                                                                      20.23
                   540404498566191
                   CheapTix*7407525859677         www.ctix.info    WA
01/25/19          Debit Card                                                                     327.67
                   540404498566191
                   HCITELS.COM155246009249        HO'[~LS.CQM      WA
01/25/19          Debit Card                                                                   ~,pQp.pp
                   540404498566191
                   BROTHER POLIGHT APP            13x74553778      CA
01/25/19          4D FEE - PAY                                                                    3U.00
01/28/19          Debit C~~'d                                                                    223.CQ'
                   5404QA498566191
                   DELTA     00623551658940       DELT~4.CUM       CA
01/28/19          Debit lard                                                                     304.30
                   540404498566191
                   AMEt2TCAN DU172788262355,-     B~LLEW~          WA
01/28/19          Debit Card                                                                   1,499.41
                   5404p4498566191
                   HOTELS.COM15528666Z024         HOTELS.COM       WA


lNDER    Member FDIC
          Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 29 of 33 Page ID #:29




                        RYAN BRANTLEY MCCOY
                        45 MAI PL
                        HAIKU HI 96708


                        Acct. #    82-678980

                                                                                       Page     6 of   19
                                              Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date               Tramsaction Description                                                        Debit

01/29/19           Debit Card                                                                  3.200.Q
                    54040449$566191
                    BROTHER PdLIGHT APP          13474553718       ~A
O1/Z9/19           POS DEBIT                                                                     312.49
                    540404498566191
                    TARGET T- 100     TARGET T- 100 Hook          Kahului    HI
01/29/19           OD FEE - PAY                                                                    30.00
01/30/19           Debit Card                                                                      21.74
                    540404498566191
                    MAMA HEALTH FOODS            PAIR               HI
01/30/19           l7ebit Card                                                                    192.3(3
                    5a0404498566191
                    AMERICAN 00123335877653      $p04337300        TX
01/30/19           Debit Card                                                                     195.20
                    540404498566191
                    HO1`fLS.CQM155399414678      HOTEI.S.GOM        WA
01/30/19           Debit Card`                                                                   847.54
                    54040449856691
                    HOTEl5.00~9155388850984      Hi1TELS.CaM        WA
02/01/19           POS -0EBIT                                                                   1,6I6.Od
                    5404044985.66191
                    Wa1-Mart Stflre   3290 WRL-SANS               KAHULUI    HI
02/04/19           POS DEBIT                                                                        5.21
                    540404498566191
                    Wal-Mart Store    3290 WAL-SANS               KAHULUI    HI
02/04/19           POS DEBIT                                                                       14.36
                    540404498566191
                    HAWAIIAN MOONS    2411 SOUTH KIHEI R          KIHEI      HI
02/04!19           POS DEBIT                                                                       17.39
                    540404498566191
                    CHEVRONJLAHAINA CHEVRONfLAHAINA PE            KANULUI    NI
02/04/19           POS DEBIT                                                                       25,00
                    540404498566191
                    ABt #51 HAWAII    ABC #51 HAWAII              KIHEI      HI
02/04/19           POS DEBIT                                                                       42.80
                    540404498566191


E"a'on`   Member FDIC                                                                                y ~1
                                                                                                         b
           Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 30 of 33 Page ID #:30




                                                                                        Page     7 of   19
                                              Statement Period:    January 20, 2019 thru February 19, 2019



Posting
 Date               Transaction Description                                                         Debit

                    MINIT STOP KIHEI 233 PIIKEA AVE                KIHEI         HI
02/04/19           POS DEBIT                                                   ~                   81.19
                    540404498566191
                    PACSUN #0411       275 KAAHUMANU AVEN          KAHULUI       HI
02/04/19           POS DEBIT                                                                       95.80
                    540404498566191
                    WAL-MART #3290     101 PAKAULA STREET          KAHULUI       HI
02/04/19           POS DEBIT                                                                      114.54
                    540404498566191
                    SEARS ROEBUCK      275 WEST KAAHUMANU          14AHULUT      HI
02/04/19           POS DEBIT                                                                      135.37
                    540444498566191
                    VANS #0412         275 ~1 KA'AHUMANU A         KAHULUI       HI
02/04/19           POS DEBIT                                                                      230.00
                    54040449$565191
                    METROPCS MOBIL     METROPCS MOBILE             BELLEVUE      WA
02/04/19           PQS l7~BI~'                                                                  1Od0.0
                    540404498566191
                    PAYRAL *t~IVNE'    X211 Plorth First 5         San Jose      CA
02/04/19           Funds Transfer                                                                 500.00
                    UPHOLD HQ INC      Payments    020419
02/05/19           DEBIT CARP RECURRING                                                             5.48
                    15T HAWAIIAN BK DEBIT CARD 020419
                    5542950903263778133207 540404498566191
                        000 DIGITALOCEAN.COM             R 6463978051       NY
02/05/19           Debit Card                                                                       7.06
                    540404498566191
                    J AMBA JUICE 1452 QSR          WAILUKU           HI
02/05J19           Debit Card                                                                      21.06
                    540404498566191
                    MANA HEALTH FOODS              PAIR              HI
02/05/19           t}ebt Card                                                                     113.16
                    540404498566191
                    KIMOS ~r ENT A CAR INC         808-2806237       HI
02/05/19           Debit Card                                                                     137.58
                    540404498566191
                    HOTELS.COM1S5565992342         HUTfLS.COM'       WA
02/05/19           Det~1t Card                                                                    241.81
                    540404498566191
                    HOTELS.COM155573859439         H~TELS..C~(~1°!   WA
02/05/19           Debit Card                                                                     241.81
                    540404498566191
                    HOTELS.COP9155552614112        HUTELS.C~M        WA




LH~ DER   Member FDIC
           Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 31 of 33 Page ID #:31
                                 ~+ =.        .
              ~             ~ ~~     ~




                       R YAN BRANTLEY MCCOY
                       45 MAI PL
                       HAIKU HI 96708


                       Acct. #    82-678980

                                                                                      Page     8 of   19
                                             Statement Period:   January 20, 2019 thru February 19, 2019



Posting
 Date              Transaction Description                                                        Debit

OZ/05/19           Debit Card                                                                   279.18
                    540404498566191
                    AIRBNB * HM99CXZ28H          415-800-5959     CA
02/05/19           Depit Card                                                                   350.00
                    540404498566191
                    S~*DESMOND T Jf~1KI          4153753176        CA
02/05/19           Debit Card                                                                   350.00'
                    544404Q98566191
                    SQC*DESMQND T JENKI          4153753176       CA
02/05/19           Oebit Card                                                                   356:02
                    540404498566191
                    HOTELS.COM155539930619       HOTELS.COM       WA
02/05/19           Qeb1t Card                                                                   450.Oa
                    540404498566191
                    SQC*NiNAARRARI               4153753176       CA
02/05/19           bebit Card                                                                   450.00
                    5Q0404498566191
                    S *NIl~AARRARi               AXXXXXXXX       CA
02/05/19          `Qeb t Card                                                                   454.00
                    540404498566191
                    SQC*DESMOND T .iENKI         4153753176       CA
02/05/19           Debit Card                                                                   591.20
                    540404498566191
                    BQUNTY MUSIC                 ICAHULUI          HI
02/05/19           Debit. yard                                                                3,QOQ.00
                    540404498566191
                    BRntNfR POLIGHT APP          13474553778      CA
02/05/19           POS DEBIT                                                                     14.81
                    540404498566191
                    SHELL Service     SHELL Service 5            KAHULUI    HI
02/6/19            Debit Card                                                                     5.40
                    540404498566191
                    SQC*RICHARD MERRITT          4153753176       CA
02/06/19           Debit Card                                                                    16.57
                    540404498566191
                    MANA HEALTH FOODS            PAIA              HI
                                                                                                    ~ ~~~
~ no a   Member FDiC
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 32 of 33 Page ID #:32

           `                          /           Fantle      Mc~ay                                                            ~                ~ ~~ 'o
                                   '1 Lo. r~i,                                                                                         coRaF.s~
                     ,x ~„cti , Lu y0c Po~rutin,uaxa<n                                                       r                  ycya :          '~.. ~..~       -~
                                ~c                                               -                                   <r ~+ rS^c'    ~ ~~                         ~r
                                                                                                        ~                 ~
                                                                                                                                   p~                   `~ ~
                ~~                                                                                          I~                      F                                       ~c
           t                                                                                                     ~—
                                          i
                                                                                                                                             7E'~ ~.               .
                                                                                                                                        C                       r.'
                             ;                                                                I                    t~
                                                                                                            _~ ,~qEX`                           ~a ~      l,                ,
                     '  ~~                    II I I ',1'II i111111pIIlI 1 1111111111111111                        ,_-~                  i
                     k t~t~:_                                                                     y~~                                          ~    7   s   ~
                     ~~~                                                                            ~                                   ~1                                   i
                                                                                                                 a            y~
                                      "
                                      `                                                                     i°'
                                                                                                             =  ~_~_"9
                                                                                                                     - '
                                                                                                                       =
                                      ~                           T 30219 1~
                                                                  ~




           ~~        _'                                                                                          ~~~~s~~o __
                               ,- ,                                                                                    Cpun+4 Clerks
                                                                                                                                YempieS+reet, loS ~n9e1~5,cq
                ~     ~~~ ~'                                                                                           255 EaS~
                o                                                                      t
           ~f~,                                                                                         ~              ~ioo~2—'~'~~                          r,:;
           ~I.O                                                                                                                                                        ~~
           ~         ?'        ,,"                                                                                                                                           .



                                                                                                        ..._                                                                ` ~I
Case 2:19-cv-09387-DMG-GJS Document 1 Filed 10/31/19 Page 33 of 33 Page ID #:33
                                                                                                                           ,.
                                                  ~ ~                                                         ~;,,.~

                   ~~           ,:..
                                                                  ;Lti                          r-        -
                            y
                                                                 .~~ ~                                    ~       ~~
              ~         x
                                            -    ~~ h R ~          ~.              '.      -   ti
                                                                                               ~4;
                                        o   ~i
                                       ~'
                                        ~ t <'             r:
                                                            te                                                         d
                                                                                                                       c
                                                       ~                       y




                                                                              M„                      F
                                                     _ .. -.             ry
                                                                          e   ~~        L_~y         A~            'I
                                                                                                                   i 1
                                                                                                     a
              I'                                                                   _: tr

              P
